Title: From Thomas Jefferson to Joseph H. Nicholson, 20 February 1807
From: Jefferson, Thomas
To: Nicholson, Joseph H.


                        
                            Dear Sir
                            
                            Washington Feb. 20. 07.
                        
                        I did not recieve your letter of the 18th. till this morning: I am as yet in possession of no evidence
                            against Adair which could convict them. Genl. Wilkerson writes me that he would send the evidence against him & Ogden by
                            the officer bringing them: and that officer informed Genl. Dearborne (from Baltimore) that he was in possession of a large
                            packet from Genl. Wilkerson to me which he was ordered to deliver into my own hands only; and, on that, he was ordered to
                            come on with his prisoners, that they and the evidence against them might be delivered up to the court here. if the
                            evidence however be found conclusive, they can be arrested again if it shall be worth while. their crimes are defeated,
                            and whether they shall be punished or not belongs to another department, and is not the subject of even a wish on my part.
                            Accept my friendly salutations & assurances of great respect & esteem.
                        
                            Th: Jefferson
                            
                        
                    